Citation Nr: 1312714	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-41 926A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to July 28, 2005, for the grant of a total rating based on individual unemployability.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA medical facility on September 22, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.  

The issue of entitlement to an effective date prior to July 28, 2005, for the grant of entitlement to a total rating based on individual unemployability comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA medical facility on September 22, 2008, comes before the Board on appeal of a June 2009 decision issued by the VA Medical Center located in Gainesville, Florida.  


FINDINGS OF FACT

1.  The Veteran served on active duty from March 1968 to March 1972.

2.  The Board was notified that the Veteran died in December 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeals on their merits have become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).  

In reaching this determination, the Board intimates no opinion as to the merits of the appeals or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of the appeals does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed no later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeals are dismissed.



		
L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


